Citation Nr: 0023570	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired from active military service in March 
1969, after completing more than 20 years of active duty.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1999, the Board remanded this case to the RO for 
additional development.  


REMAND

In June 1999, the Board remanded this case to the RO for the 
following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  All records of 
treatment for PTSD, private, military, or 
VA should be secured and associated with 
the claims folder.

2.  The RO should request the veteran 
again to provide a comprehensive 
statement concerning those events he 
claims as in-service stressors.  It is 
imperative that the claimant provide the 
circumstances of each incident, including 
the dates, locations, his unit of 
assignment, and the names and units of 
assignment of those he recalls being 
wounded or killed.  In that regard, he 
should be permitted to refresh his memory 
of the VA Form 21-4138 he submitted in 
December 1996, and hearing testimony in 
January 1999, and in that regard, to be 
permitted to be more specific, if 
possible, or further clarify that 
information for the purposes of 
documentation or independent 
verification.

(a) The RO should then review the claims 
file and prepare a summary of the claimed 
PTSD stressor(s) based on review of all 
pertinent documents.  

(b) This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150-
3197.

(c)  USASCRUR should be requested to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  If USASCRUR is 
unable to provide such information, it 
should be asked to identify the agency or 
department that could or might be able to 
provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

In July 1999, the RO contacted the veteran and requested he 
provide a comprehensive statement concerning those events he 
claimed as in-service stressors.  No response has been 
received from the veteran.  In April 2000, the RO determined 
that there was no evidence of record that was sufficiently 
detailed to provide a basis to submit this case to the 
USASCRUR for stressor verification.

The Board can not agree with the RO's determination.  While 
it is true that most of the stressors cited by the veteran 
can not be confirmed by the Center for Research of Unit 
Records (CRUR), previously known as USASCRUR or the 
Environmental Support Group, the Board believes there is one 
exception.  In June 1996, the veteran reported that while he 
was stationed in Germany someone dropped a mine, killing over 
50 people.  In hearing testimony in January 1999, the veteran 
reported that the mine incident occurred in Graffenwohr, 
Germany, around the winter of 1960, and that he was with the 
8th Company, 12th Calvary, at that time.  Transcript (T.) at 
pages (p.) 11 and 16.  The veteran's service personal records 
show that he was in Germany from August 1959 to March 1963, 
and was a senior track mechanic with Troop A, 3d 
Reconnaissance Squadron, 12th Calvary, in 1960.  

The Board would agree with the RO that the veteran has 
provided no meaningful information that would provide a basis 
to refer this case to CRUR regarding the other alleged 
stressors.  The veteran has totally failed to provide 
specific dates, names, or places for those incidents.  
However, an event such as the deaths of 50 servicemen in 
Graffenwohr, Germany in 1960 may be an event that CRUR can 
confirm.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder, if any.  The RO 
should obtain treatment records from all 
sources identified that are not already 
of record.

3.  The veteran should be again be asked 
to review accounts of his alleged 
traumatic events and add any additional 
information possible, including a compre-
hensive statement containing as much 
detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide to the best of his 
ability any specific details to each of 
the claimed stressful events, 
particularly regarding the deaths of 50 
servicemen in Graffenwohr, Germany in the 
winter of 1960, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail. 

The veteran is again advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details a search for verifying 
information may not succeed.

4.  CRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  With respect to the alleged 
deaths of 50 servicemen in Graffenwohr, 
Germany in the winter of 1960, the CRUR, 
or the appropriate service department, 
should be asked to confirm this accident. 
CRUR should only be contacted as to the 
alleged deaths of 50 servicemen in 
Graffenwohr, Germany in the winter of 
1960.  Any other alleged event should 
only be considered if the veteran has 
provided additional adequate information 
by which a meaningful attempt to confirm 
the alleged stressor may be confirmed.   
In any event, a specific attempt should 
be made to obtain confirmation of the 
alleged deaths of 50 servicemen in 
Graffenwohr, Germany in the winter of 
1960.

5.  Only if the RO determines that one or 
more claimed stressors have been 
verified, the veteran should be afforded 
a VA psychiatric examination in order to 
determine the nature and etiology of all 
psychiatric disorder(s).  The RO must 
specifically inform the examiner of what 
stressor or stressor events it has deemed 
to be verified.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

(c)  The examiner should comment 
explicitly upon whether the alleged 
confirmed stressor has caused PTSD.  The 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor or stressors and the current 
symptoms, if any. 

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

6.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 5.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999).

7.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the U.S. Court 
of Appeals for Veterans Claims as 
discussed within the prior remand of this 
case.  Notwithstanding any medical 
diagnosis or opinion of record, the RO 
may also make an adjudicative 
determination as to this issue based upon 
credibility findings concerning not only 
alleged stressor events, but also as to 
the credibility of reported subjective 
symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




